Title: To George Washington from Jonathan Boucher, 8 November 1797
From: Boucher, Jonathan
To: Washington, George



Sir
Epsom [England] 8th Novr 1797.

Having taken the Liberty to dedicate to You a Volume of Political Discourses relating to America, I now have the Honour to entreat your Acceptance of it: having ordered a Copy to be sent to Mr Maury of Liverpool, who, I doubt not, will take due Care to forward it to You. That You will approve of all that I have written in this Volume is more than I presume to hope for: but You will do Me the Justice to believe, that I have not, to the best of my Knowledge, uttered a single Sentiment which I do not myself believe; & that I publish the Volume with no Motives but the fair Hope of doing some Good. And in no Part of my Work is it possible I can be more sincere than I am in those public Professions of Esteem & Respect with which I have declared Myself to be, Sir Yr mo: obedt & very Humble Servt

Jonan Boucher

